Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-10 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Barry et al, (US 20130094011 A1)) does not teach nor suggest in detail the limitations: 
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a modulator that modulates the indicative signal onto an acoustic signal;  one or more vibration generators mechanically coupled to the optical fiber, said vibration generators generating mechanical vibrations and applying same to the optical fiber in response to the acoustic signal;  and a fiber sensor interrogator in optical communication with the optical fiber, wherein said interrogator applies interrogation signals to the optical fiber and receives reflected/backscattered signals and generates data indicative of those received signals” along with all other limitations of the claim. 
Barry only teaches: the optical signal wavelength is held substantially constant at a level shown by line 82. Reflected signals 84 and 86 corresponding to locations where the optical signal wavelength meets the central wavelength are detected…¶0038; the reflected signal data is utilized to measure a distance of a component or other desired 

Claims 2-10 are allowable due to their dependencies. 
The closest references, Barry et al, (US 20130094011 A1) and Choi et al. (US 20140326860A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886